Citation Nr: 0500849	
Decision Date: 01/12/05    Archive Date: 01/19/05	

DOCKET NO.  03-09 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for essential tremors.

3.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1943 to March 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in Philadelphia, Pennsylvania.  The rating decision 
resulted in a grant of the veteran's request for service 
connection for bilateral hearing loss.  A noncompensable 
evaluation was assigned, effective January 22, 2001, the date 
of receipt of the claim for disability benefits.  The Board 
notes that in a decision review officer decision dated in 
August 2003, service connection for bilateral tinnitus was 
established, and a 10 percent rating was assigned, effective 
January 22, 2001.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify the veteran should 
further action be required.



REMAND

With regard to the claim for service connection for a chronic 
psychiatric disorder, to include PTSD, a review of the record 
discloses some inconsistent information.  Private medical 
records disclose a principal psychiatric diagnosis of PTSD.  
However, at the time of psychiatric examination by VA in May 
2002, the VA examiner gave an Axis I diagnosis of anxiety 
disorder, not otherwise specified.  The examiner stated that 
"in terms of the diagnosis of anxiety disorder, not otherwise 
specified, it is felt that the diagnosis is related to his 
military experiences, however, it is not felt that the 
veteran endorses criteria qualifying for the diagnosis of 
post-traumatic stress disorder."

The examiner stated that the claims file had been requested, 
but had not arrived at the time of the examination.  He added 
that it would be reviewed prior to his signing off on the 
evaluation.  He noted the veteran had provided a copy of his 
DD Form 214, as well as his Selective Service notification.  
The veteran also had three pages of treatment reports from 
his treating psychiatrist.  It is not clear from the evidence 
of record whether the examiner ever actually had access to 
the entire claims folder at the time he did sign the 
examination report.

The report of the examination also reflects that the examiner 
commented that while the veteran reported having a tremor 
that he believed began in the military, "the tremor appears 
more consistent with a benign essential tremor, however, the 
actual diagnosis will be deferred to [another physician], who 
is performing a neurological evaluation."  However, the 
examiner indicated that the veteran's tremor during the 
course of current evaluation "was not exacerbated by his 
discussion of his experiences while in the military."  

The record shows that the veteran was accorded a neurological 
examination by VA in June 2002.  The examiner stated that his 
impression was that the veteran had a benign essential tremor 
that he stated was a "congenital condition that frequently 
manifests in young adulthood.  It is my medical opinion that 
the veteran's tremor is not related to his military service."

However, the record discloses in a November 2000 
communication from a neurologist at a private clinic who 
indicated that when he saw the veteran in November 2000, it 
was reported that the veteran's shaking was worse when he was 
nervous, anxious, upset, or out in public.

With more information desired with regard to the veteran's 
psychiatric status and its etiology, the Board believes that 
a final determination regarding the etiology of the veteran's 
tremors should be deferred since the evidence of record 
raises a question as to a possible causal connection between 
the veteran's psychiatric disorder and his reported tremors.

With regard to the claim for a compensable evaluation for 
hearing loss, the report of an audiology evaluation at a 
private facility in December 2004 was just associated with 
the file while it was in the Board's possession.  The RO has 
not had a chance to review it in the first instance and there 
is no showing the veteran has waived RO consideration of the 
evidence.

In view of the foregoing, additional development is in order 
and the case is REMANDED for the following:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements situation forth in 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) are fully complied with and 
satisfied.  This includes notifying the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence the claimant is 
expected to provide.  The veteran should 
be requested to provide any evidence in 
his possession that pertains to the 
claims.

2.  The veteran should be accorded a 
comprehensive psychiatric examination by 
a physician knowledgeable in psychiatry.  
The claims folder and a copy of this 
REMAND must be provided to the examiner 
for review in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as psychological testing, that are 
deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
specify what stressors are sufficient to 
support such a diagnosis.  Whatever 
psychiatric disorder is diagnosed, the 
examiner should provide an opinion as to 
its etiology.  The complete rationale for 
any opinion expressed should be provided.

3.  The veteran should also be accorded 
an examination by a physician 
knowledgeable in neurological disorders 
for the purpose of determining the 
etiology of any essential tremors.  Any 
diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment are authorized.  The examiner 
is asked to opine whether it is at least 
as likely as not that any essential 
tremors the veteran has are causally 
connected to his psychiatric disability.  
The complete rationale for any opinion 
expressed should be provided.

4.  Following the aforementioned 
development, the RO should review and 
readjudicate the claims in appeal.  The 
December 2004 report of audiology 
evaluation should be considered as part 
of the review.  If the benefits sought 
are not granted, the veteran and his 
representative should be provided a 
supplemental statement of the case.  This 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues on appeal.  An 
appropriate period of time should be 
allowed for response.

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO; however, he is advised that 
the examinations requested in this REMAND are deemed 
necessary to evaluate his claims and his failure, without 
good cause, to report for any scheduled examinations could 
result in a denial of his claims.  38 C.F.R. § 3.655 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


